Citation Nr: 0213160	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  96-32 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty with the United States Navy 
from April 1954 to June 1974.  His DD Form 214 reflects that 
he his specialty was in aviation and that he received medals 
showing Vietnam service.  He died in December 1993.  The 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO also denied entitlement to 
Dependents' Educational Assistance pursuant to Chapter 35 of 
Title 38 of the United States Code, notified the appellant of 
that determination and addressed that matter in the Statement 
of the Case and the Supplemental Statement of the Case.  
However, the appellant has not specifically raised that issue 
and did not mention it in a notice of disagreement or 
substantive appeal, and no argument regarding dependents 
education benefits has been presented by the representative.  
Accordingly, the Board finds that that matter is not in 
appellate status and it will not be addressed further.  In 
any event that benefit is dependent on a favorable 
determination in the cause of death claim.  


REMAND

In December 1993, the veteran was admitted to St. John's 
Pleasant Valley Hospital, for hematemesis and died on the 
following day.  He was treated by A. Kelley, M.D.  The death 
certificate identifies the immediate cause of death as 
cardiopulmonary arrest due to bleeding in the 
gastrointestinal tract due to chronic lymphocytic leukemia.  
Dr. Kelley signed the death certificate.

In September 1994, the appellant filed a claim for service 
connection for the cause of the veteran's death.  Pursuant to 
an authorization of release of records, the RO wrote to R. 
McIntyre, M.D., on November 10, 1994, requesting treatment 
records.  It appears that the November 10, 1994, letter may 
have been returned to the RO sometime in late November 1994, 
although the envelope is not in the claims file and there is 
no indication that the letter was undeliverable.  In any 
event, in February 1995, the RO sent another request to Dr. 
McIntyre for the veteran's medical records.  By a letter of 
February 16, 1995, Dr. McIntyre's office wrote, "We have 
already copied his entire 2" thick chart for you.  We are 
not going to do it again.  It was delivered to this 
address."  The letterhead bears the name Ventura County 
Hematology-Oncology Medical Group and reflects that both Dr. 
McIntyre and Dr. Kelley worked there.  In March 2000, the RO 
again wrote to Dr. McIntyre but that letter was returned as 
undeliverable because a forwarding order had expired.

Thus, it appears that the Ventura County Hematology-Oncology 
Medical Group sent records to the RO in late November 1994 
and that these records have been misplaced.  Under 38 C.F.R. 
§ 3.159(c) it is provided that VA will not pay any fees 
charged by a custodian to provide records.  Since the Ventura 
County Hematology-Oncology Medical Group may not provide 
another copy of the veteran's records to VA without payment 
of a fee, it is essential that the Los Angeles RO search for 
those records.  Additionally, it is noted that in September 
1994, the appellant apparently submitted a June 1994 letter 
from Dr. McIntyre, along with her claim for death benefits.  
Although a copy of that letter is in the claims file, it was 
not received until almost two years later, further suggesting 
that some of the evidence in this case may have been 
misplaced.  (It has been learned that the Ventura County 
Hematology-Oncology Medical Group is now called the Ventura 
County Hematology-Oncology Specialists and is currently 
located at 1700 N. Rose Avenue, Suite 320, Oxnard, CA 93030.)  

The June 30, 1994 letter by Dr. McIntyre states that the 
veteran "was my patient during his long illness with 
lymphoproliferative disorder, manifested by lymphocytosis, 
lymphadenopathy (diffuse well-differentiated lymphocytic 
lymphoma), and immune thrombocytopenia."  Dr. McIntyre 
stated her belief that "[the veteran's] illness may be 
linked to his previous military service in Vietnam, as have 
other lymphoproliferative disorders/malignancies in 
veterans."  It appears from the statement that the veteran 
had had a lymphoma at some time during his fatal illness.  
Lymphomas are classified as Hodgkin's disease or non-
Hodgkin's disease.  See Stedman's Medical Dictionary 1010 
(26th ed. 1995).  

While the evidence of record reflects that the veteran had 
Vietnam service, it is not clear whether his service was 
ashore in the Republic of Vietnam, in the waters offshore the 
Republic of Vietnam, or if his service was in another 
location, whether the conditions of such service involved 
duty or visitation in the Republic of Vietnam.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  Service in Vietnam for purposes of 
38 C.F.R. § 3.307(a)(6)(iii) does not include service of a 
Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  
VAOPGCPREC 7-93 (Aug. 12, 1993).  

In view of the above matters, this case must be remanded for 
the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).

3.  The RO must conduct a thorough search 
for the veteran's records from the 
Ventura County Hematology-Oncology 
Medical Group that were apparently 
received in November 1994, along with any 
other missing documents and/or missing 
claims file.  If the records can not be 
found the RO should inform the appellant 
that the records from the Ventura County 
Hematology-Oncology Medical Group are 
missing and that she can submit a copy if 
she has one or request the records again 
from what is now Ventura County 
Hematology-Oncology Specialists, 1700 N. 
Rose Avenue, Suite 320, Oxnard, CA 93030.  
If the records are not found or otherwise 
obtained, the RO should contact the 
Ventura County Hematology-Oncology 
Specialists and explain the problem and 
try to obtain another copy.  If any 
attempts to obtain the additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA of 2000.  

4.  The RO should ask the appellant to 
identify all sources of treatment or 
evaluation, other than the Ventura County 
Hematology-Oncology Medical Group, from 
1985 to the date of the veteran's death 
for the veteran's fatal illness, to where 
and when he may have been hospitalized 
and facilities where any biopsies or 
diagnostic lab work was done.  The RO 
should obtain any medical records not 
currently on file, specifically to 
include complete records from St. John's 
Pleasant Valley Hospital in Camarillo, 
California, and St. John's Regional 
Medical Center in Oxnard, California.  If 
any attempts to obtain the additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA of 2000.  

5.  The appellant should be advised that 
it would be helpful for her to obtain a 
medical opinion from Dr. McIntyre or Dr. 
Kelley (or some other physician familiar 
with the veteran's case) that addresses 
whether during his illness the veteran 
actually had some form of diagnosable 
lymphoma and, if so, whether it was non-
Hodgkin's lymphoma, the nature and 
results of diagnostic studies that formed 
the basis for concluding the veteran had 
lymphoma; and whether the lymphoma caused 
or permanently worsened the chronic 
lymphocytic leukemia from which the 
veteran died or otherwise played a role 
in the veteran's death.  

6.  The RO should obtain from the 
National Personnel Records Center (NPRC) 
any of the veteran's service personnel 
records that reflect his duties and 
location of assignments in Vietnam or 
elsewhere in Southeast Asia for which he 
was awarded medals reflecting Vietnam 
service.  Such information should include 
the dates of such service, whether it was 
aboard ship (obtain the names of any 
ships) or ashore, the designation of any 
units with which he served in Vietnam or 
elsewhere in Southeast Asia.  The RO must 
document all efforts to locate and 
retrieve the veteran's service personnel 
records.  If any attempts to obtain the 
additional evidence are unsuccessful, the 
RO should comply with the notice 
provisions of the VCAA of 2000.

7.  Thereafter, the case should be 
reviewed in light of any additional 
evidence obtained to determine whether 
the veteran had service in the Republic 
of Vietnam as defined in 38 C.F.R. 
§ 3.307(a)(6)(iii) with consideration of 
38 C.F.R. § 3.102 and VAOPGCPREC 7-93, as 
applicable.   The conclusions reached 
should be recorded.

8.  If it is determined that the veteran 
had service in the Republic of Vietnam as 
defined in 38 C.F.R. § 3.307(a)(6)(iii), 
and after the above development has been 
completed to the extent possible and the 
appellant has been notified of any 
evidence that was requested and could not 
be obtained, the veteran's claims folder 
and a separate copy of this remand, 
should be referred to a specialist in 
oncology or hematology for an opinion as 
to the following: (1) based on the 
medical evidence of record (and not just 
the June 1994 statement by Dr. McIntyre) 
is it shown that the veteran suffered 
from non-Hodgkin's lymphoma during his 
fatal illness; and, if so, (2) is it at 
least as likely as not that the non-
Hodgkin's lymphoma caused or permanently 
worsened the veteran's chronic 
lymphocytic leukemia or otherwise played 
a significant role in the veteran's 
death.  The doctor should provide a basis 
for the opinion and the opinion should be 
based on a review of the entire claims 
folder.  

9.  The RO should review the medical 
opinion.  If the opinion is not 
responsive to the Board's instructions, 
it should be returned to the physician 
for revision.

10.  The RO should then re-adjudicate the 
claim of entitlement to service 
connection for the cause of the veteran's 
death based on the entire evidentiary 
record.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


